Title: From John Adams to Timothy Pickering, 15 September 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy September 15. 1797

It was not till last night that I received your favours of the 5. of the month.
I am happy to learn that your Family and office are removed to Trenton, which I hope will proove a Place of Safety from the Contagion of the Plague of Philadelphia, as it is a well chosen Situation for the Business of your office.
Dr. Way, I knew not: but his Character is such as excites a deep regret for his Death.
Dr. David Jackson I know, and as a man esteem him.
Mr. Jonathan Williams I have known from his youth. I knew him in France at Paris and at Nantes. I had trouble enough, on his account, with Mr. Lee and Mr. Izard: but as I believed him to have Justice on his Side, I protected him from much Mischief. How he has requited me, I have never enquired. Insinuations have not been wanting. But these have made no Impression. I believe him capable, and upon the whole ingenious. Dr. Rush I have known, esteemed, and loved, these three and twenty years. His Learning, and Ingenuity, are respectable and his public and private Virtues amiable. His services from the beginning of our great revolution were conspicuous and meritorious. He had no small share in recommending our present Constitution, and might be eminently Useful to the present Administration.
Applications and Recommendations have been transmitted to me from Several other Candidates. I shall inclose them with this that you may weigh them.
Mr. John Knapp of Maryland, but now in Philadelphia or its Neighbourhood, is recommended by the Senators of Maryland, and by the first Characters in that State and among the rest by Mr. Charles Carrol of Carrollton.
The late Speaker of the House of Representatives Frederick Augustus Muhlenbourg, by a Letter to me of the 8th of this month, offers himself a Candidate. A Series of Misfortunes to a Son in Law occasioned by French Captures have affected him very materially.
William Mumford Esqr. of Philadelphia, formerly of Rhode Island is recommended by Mr. Foster, Mr. Bourne, Mr. Ward in Strong terms.
Mr. James Armstrong, a Clergyman, I believe of Trenton, claims, something like a Promise, or at least Encouragement from Col. Hamilton, while he was in office.
I pray you, Sir to consider all these Characters and their Pretensions and give me your Advice. I have myself considered them all, with Attention, and I hope my Judgment is not too much influenced by my Affections, if it leans in favour of Dr. Rush. If your Opinion is clearly with mine you may make out his Commission, as soon as you please. But if you have any doubts, We will delay the Appointment for further Consideration.
With great Regard, I am, Sir your most obedient

John Adams